 

--------------------------------------------------------------------------------

 
Exhibit 10.5(b)

AMENDMENT NO. 1
TO AMENDED AND RESTATED SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT
AGREEMENT
 
Amendment No. 1 (this “Amendment”), dated as of August 31, 2006, to the Amended
and Restated Secured Super-Priority Debtor In Possession Credit Agreement, dated
as of March 27, 2006 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among Delta Air Lines, Inc., as a
debtor and debtor in possession (“Borrower”), the other Credit Parties signatory
thereto, each as a debtor and debtor in possession, the Lenders party thereto
from time to time and General Electric Capital Corporation, as agent for the
Lenders and the Secured Parties (in such capacity, together with its successors
in such capacity, the “Administrative Agent”). Unless otherwise specified
herein, all capitalized terms used in this Amendment shall have the meanings
ascribed to such terms in the Credit Agreement.
 
W I T N E S S E T H:
 
Whereas, Borrower has requested certain amendments to the Credit Agreement as
herein set forth; and
 
Whereas, Borrower, the Administrative Agent and the Lenders signatory to an
Acknowledgement and Consent (as defined below) have agreed to amend the Credit
Agreement on the terms and subject to the conditions herein provided; and
 
Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
 
Section 1. Amendments to the Credit Agreement
 
As of the Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:
 
(a)    by inserting the following proviso at the end of clause (c)(i) of Section
1.2 (Prepayments):
 
“provided, however, that solely for the purpose of this clause (i) and solely to
the extent that an appraisal of the Replacement Borrowing Base Assets has not
been performed prior to the Prepayment Date, the value of such Replacement
Borrowing Base Assets set forth in the Borrowing Base Certificate may be the
Borrower’s good faith estimate of the value of such Replacement Borrowing Base
Assets, which shall be evidenced in a manner reasonably satisfactory to the
Administrative Agent.”
 
(b)    by inserting “, as of the Closing Date,” between “identifies” and “those”
in the second sentence of Section 3.17 (Insurance).
 
(c)    by deleting paragraph (l) of Section 6.2 (Investments, Loans and
Advances) in its entirety and inserting in lieu thereof the following:
 
 

- 1 -

--------------------------------------------------------------------------------



“(l)    Borrower may make Investments in the form of advances under a revolving
loan facility in an aggregate principal amount not to exceed $25,000,000
outstanding at any time, to the Borrower’s Plans or any similar benefit plans of
the Borrower (together, the “Benefits Plan”) for the payment of ordinary
operating expenses of the Benefits Plans (including the payment of benefits in
accordance with the terms of the Benefits Plans and periodic premiums under
insurance or annuity contracts) or for purposes incidental to the ordinary
operation of the Benefits Plans;”
 
(d)    by deleting paragraph (a)(iii) of Section 6.3 (Indebtedness) in its
entirety and inserting in lieu thereof the following:
 
“(iii) Indebtedness consisting of indemnification obligations owed by Comair,
Inc. to Bombardier Inc., a Canadian national corporation, relating to certain
CRJ leases, in an amount not to exceed $9,000,000 in the aggregate;”
 
(e)    by deleting the word “and” at the end of paragraph (a)(xix) of Section
6.3 (Indebtedness), replacing the period at the end of clause (a)(xx) of Section
6.3 with “; and” and inserting after paragraph (a)(xx) of Section 6.3 the
following new paragraph (a)(xxi):
 
“(xxi) in the event that the transactions underlying the Jet Fuel Inventory
Supply Agreement are recharacterized as Indebtedness owed by the Borrower, such
Indebtedness.”
 
(f)    by deleting the word “and” at the end of paragraph (r) of Section 6.7
(Liens), replacing the period at the end of paragraph (s) of Section 6.7 with “;
and”, and inserting after paragraph (s) of Section 6.7 the following new
paragraph (t):
 
“(t) the Lien of J. Aron on the Jet Fuel Assets, in the event that the
transactions underlying the Jet Fuel Inventory Supply Agreement are
recharacterized as Indebtedness owed by Borrower.”
 
(g)    by deleting the word “and” at the end of paragraph (r) of Section 6.8
(Sale of Stock and Assets), replacing the period at the end of paragraph (s) of
Section 6.8 with “; and”, and inserting after paragraph (s) of Section 6.8 the
following new paragraph (t):
 
“(t) the sale, assignment and/or other transfer of the Jet Fuel Assets to J.
Aron, in each case pursuant to the Jet Fuel Inventory Supply Agreement.”
 
(h)    by inserting the following at the end of Section 6.17 (No Speculative
Transactions):
 
“and except for the transactions underlying the Jet Fuel Inventory Supply
Agreement.”
 
(i)    by inserting the following proviso at the end of clause (q)(iii) of
Section 8.1 (Events of Default):
 
“and, provided, further, that, if the transactions underlying the Jet Fuel
Inventory Supply Agreement are recharacterized as Indebtedness owed by Borrower,
any action by J. Aron, as secured party, to foreclose or obtain a lien on the
Jet Fuel Assets, or the filing of a motion seeking, or entry by the Bankruptcy
Court of, an Order authorizing such foreclosure or lien shall not constitute an
Event of Default under this clause (iii),”
 

- 2 -

--------------------------------------------------------------------------------





 
(j)    by inserting the following definitions in Annex A to Credit Agreement
(Definitions) in the appropriate place to preserve the alphabetical order of the
definitions in such annex:
 
“Amendment No. 1 Effective Date” has the meaning ascribed to the term “Effective
Date” in Amendment No. 1 to Amended and Restated Secured Super-Priority Debtor
In Possession Credit Agreement dated as of August 31, 2006.
 
“Benefits Plans” has the meaning ascribed to such term in Section 6.2(l).
 
“Comair” means Comair Holdings, LLC, a Delaware limited liability company, and
its Subsidiaries.
 
“Connection Carrier” means any regional carrier that operates flights using the
“DL” designation code pursuant to contractual arrangements with Borrower.


“J. Aron” means J. Aron & Company, a New York general partnership.
 
“Jet Fuel Assets” means (i) the existing jet fuel inventory of Borrower’s or its
Subsidiaries’, or any Connection Carrier’s or SkyTeam Partner’s, operations in
or pipelines in transit to Atlanta, Cincinnati and New York that is to be sold
to J. Aron pursuant to the Jet Fuel Inventory Supply Agreement, or other jet
fuel subject to the Jet Fuel Inventory Supply Agreement, (ii) Borrower’s or its
Subsidiaries’ rights in certain existing supply and third-party sale agreements
to be assigned or assumed by J. Aron pursuant to the Jet Fuel Inventory Supply
Agreement, and (iii) Borrower’s or its Subsidiaries’ rights in certain existing
infrastructure agreements to be transferred to J. Aron pursuant to the Jet Fuel
Inventory Supply Agreement.
 
“Jet Fuel Inventory Supply Agreement” means the Jet Fuel Inventory Supply
Agreement among Borrower, J. Aron and Epsilon Trading, Inc., substantially in
the form provided to the Administrative Agent prior to the Amendment No. 1
Effective Date with such modifications or amendments as the Administrative Agent
may approve from time to time in its discretion, such approval not to be
unreasonably withheld or delayed, pursuant to which J. Aron will purchase,
assume and/or otherwise transfer the Jet Fuel Assets and supply jet fuel for
Borrower's operations in Atlanta, Cincinnati and New York.
 
“SkyTeam Partner” means any airline that is a member of the SkyTeam
international airline alliance.
 
(k)    by deleting the phrase “if it had been placed in service on or prior to
October 22, 1994” in each of the definitions of “Non-1110 Aviation Assets” and
“Non-1110 Agreements” in Annex A to Credit Agreement (Definitions) and replacing
it with “, were it to have been first placed in service after October 22, 1994
rather than prior thereto” in each such definition;
 
(l)    by adding the following clause (ix) at the end of the definition of
“Excluded Collateral” in Annex A to Credit Agreement (Definitions):
 
“ and (ix) Jet Fuel Assets to the extent subject to the Lien referred to in
Section 6.7(t)”.
 

- 3 -

--------------------------------------------------------------------------------





 
(m)    by deleting “or (o)” in clause (iv) of paragraph (a) of the definition of
“Net Cash Proceeds” in Annex A to Credit Agreement (Definitions) and inserting
in lieu thereof the following:
 
“, (o) or (t)”
 
(n)    by deleting Disclosure Schedule 3.7 (Labor Matters) in its entirety and
inserting in lieu thereof Exhibit A hereto.
 
(o)    by deleting Disclosure Schedule 3.12 (ERISA Plans) in its entirety and
inserting in lieu thereof Exhibit B hereto.
 
Section 2. Consent to Amendments of Post-Petition Skymiles Facility Documents.
 
  The Administrative Agent and the Lenders executing the Acknowledgement and
Consent (as defined in Section 3(a)(ii) below), consent to and approve the terms
of (i) Amendment No. 1 to the Second Amended and Restated Advanced Payment
Supplement to the Co-Branded Credit Card Program Agreement dated as of the date
hereof among American Express Travel Related Services Company, Inc. (“TRS”),
American Express Bank, F.S.B., Borrower and DLMS and (ii) Amendment No. 1 to the
Second Amended and Restated Advanced Payment Supplement to the Membership
Rewards Agreement dated as of the date hereof among Borrower, DLMS and TRS.
 
Section 3. Conditions Precedent to the Effectiveness of this Amendment.
 
This Amendment shall become effective as of the date (the “Effective Date”) on
which each of the following conditions shall have been satisfied or duly waived:
 
(a)    Certain Documents. The Administrative Agent shall have received each of
the following, each in form and substance satisfactory to the Administrative
Agent:
 
(i) this Amendment, duly executed by each of the Credit Parties and the
Administrative Agent;
 
(ii) written consents to this Amendment (each an “Acknowledgement and Consent”),
duly executed by Lenders (including General Electric Capital Corporation)
constituting the percentage of applicable Lenders required under Section 13.2
(Amendments and Waivers) of the Credit Agreement; and
 
(iii) such additional documentation as the Administrative Agent may reasonably
require.
 
(b)    Payment of Fees and Expenses. The Administrative Agent shall have
received all fees and expenses of the Administrative Agent and the Lenders due
and payable as of the date hereof by Borrower pursuant to Section 4 below or the
Loan Documents, including, without limitation, all costs, fees and expenses of
the Administrative Agent and Lenders in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.
 
 

- 4 -

--------------------------------------------------------------------------------



(c)    Representations and Warranties. Each of the representations and
warranties contained in Section 5 below shall be true and correct in all
respects.
 
Section 4. Fees and Expenses. 
 
As provided in Section 13.3 (Fees and Expenses) of the Credit Agreement,
Borrower agrees to reimburse the Administrative Agent for all reasonable fees,
costs and expenses in connection with the preparation, execution and delivery of
this Amendment.
 
Section 5. Representations and Warranties. Each Credit Party hereby jointly and
severally represents and warrants to the Administrative Agent and each Lender,
with respect to all Credit Parties, as follows: 
 
(a)    After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by the Credit Agreement.
 
(b)    The execution, delivery and performance by each Credit Party of this
Amendment have been duly authorized by all requisite corporate, limited
liability company or limited partnership action on the part of such Credit Party
and will not violate any of the articles of incorporation or bylaws (or other
constituent documents) of such Credit Party.
 
(c)    This Amendment has been duly executed and delivered by each Credit Party,
and each of this Amendment and the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with their terms.
 
(d)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.
 
Section 6. Reference to and Effect on Loan Documents.
 
(a)    As of the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby and references in
any other Loan Document to the “Credit Agreement,” “thereunder,” “thereof,”
“therein,” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(b)    Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of the Administrative Agent, any Lender or any L/C Issuer
under the Credit Agreement or any Loan Document, or constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as and to the
extent expressly set forth herein.
 

- 5 -

--------------------------------------------------------------------------------





 
(d)    The Credit Parties hereby confirm that the security interests and liens
granted pursuant to the Loan Documents continue to secure the Obligations as set
forth in the Loan Documents and that such security interests and liens remain in
full force and effect.
 
Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
 
Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Receipt by the
Administrative Agents of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.
 
[SIGNATURE PAGES FOLLOW]
 


 

- 6 -

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers, general partners or managing members thereunto
duly authorized, as of the date first written above.
 
 

 
DELTA AIR LINES, INC., as Borrower




By: /s/ Paul A. Jacobson   
Name: Paul A. Jacobson  
Title: Vice President and Treasurer   




GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent




By: /s/ William R. Doolittle  
Name: William R. Doolittle
Title: Duly Authorized Signatory




Other Credit Parties:


ASA HOLDINGS, INC.




By: /s/ Paul A. Jacobson 
Name: Paul A. Jacobson
Title: President   




COMAIR HOLDINGS, LLC




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Assistant Treasurer



COMAIR, INC.




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Treasurer

 



Amendment No. 1 to A&R Delta DIP Credit Agreement

- 7 -

--------------------------------------------------------------------------------


 
 
 

 
COMAIR SERVICES, INC.




By: /s/ Mona Warwar    
Name: Mona Warwar    
Title: Treasurer    




CROWN ROOMS, INC.




By: /s/ Mona Warwar 
Name: Mona Warwar
Title: Assistant Treasurer




DAL AIRCRAFT TRADING, INC.




By: /s/ Kenneth W. Morge
Name: Kenneth W. Morge
Title: Treasurer 




DAL GLOBAL SERVICES, LLC




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Assistant Treasurer




DAL MOSCOW, INC.




By: /s/ Mona Warwar
Name: Mona Warwa 
Title: Treasurer




DELTA AIRELITE BUSINESS JETS, INC.




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Assistant Treasurer


 

 



Amendment No. 1 to A&R Delta DIP Credit Agreement

- 8 -

--------------------------------------------------------------------------------




 
DELTA BENEFITS MANAGEMENT, INC.




By: /s/ Michael O. Randolfi  
Name: Michael O. Randolfi 
Title: Treasurer  




DELTA CONNECTION ACADEMY, INC.




By: /s/ Mona Warwar   
Name: Mona Warwar   
Title: Treasurer   




DELTA CORPORATE IDENTITY, INC.




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Assistant Treasurer




DELTA LOYALTY MANAGEMENT SERVICES, LLC




By: /s/ J. Scott McClain
Name: J. Scott McClain
Title: Vice President




DELTA TECHNOLOGY, LLC




By: /s/ David S. Cartee
Name: David S. Cartee
Title: Assistant Secretary 




DELTA VENTURES III, LLC

 
By: /s/ Mona Warwar
Name: Mona Warwar
Title: Vice President - Tax

 



Amendment No. 1 to A&R Delta DIP Credit Agreement

- 9 -

--------------------------------------------------------------------------------



 
 

 
EPSILON TRADING, INC.




By: /s/ Edward M. Smith
Name: Edward M. Smith
Title:  Treasurer and Controller  




KAPPA CAPITAL MANAGEMENT, INC.




By: /s/ Mona Warwar
Name: Mona Warwar
Title: Vice President and Treasurer




SONG, LLC




By: /s/ Kenneth W. Morge
Name: Kenneth W. Morge
Title:  Assistant Treasurer

 



Amendment No. 1 to A&R Delta DIP Credit Agreement

- 10 -

--------------------------------------------------------------------------------



 
[EXHIBITS INTENTIONALLY OMITTED]



